Citation Nr: 1202524	
Decision Date: 01/24/12    Archive Date: 02/07/12

DOCKET NO.  08-39 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel

INTRODUCTION

The Veteran had active service from August 1979 to July 2001.   

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  


FINDING OF FACT

The preponderance of the evidence shows that the Veteran's PTSD more closely approximates occupational and social impairment with reduced reliability and productivity.


CONCLUSION OF LAW

The criteria for an initial 50 percent disability rating for PTSD have been met.  §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1- 4.3, 4.7, 4.41, 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCCA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011) requires VA to assist a claimant at the time he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the information and evidence necessary to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will attempt to provide; and (3) that the claimant is expected to provide.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) the degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

The U.S. Court of Appeals for the Federal Circuit previously held that any errors in notice required under the VCAA should be presumed to be prejudicial to the claimant unless VA shows that the error did not affect the essential fairness of the adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Under Sanders, VA bore the burden of proving that such an error did not cause harm.  Id.  

However, in Shinseki v. Sanders, 129 S.Ct. 1696 (2009), the United States Supreme Court held that the Federal Circuit's blanket presumption of prejudicial error in all cases imposed an unreasonable evidentiary burden upon VA.  Rather, in Shinseki v. Sanders, the Supreme Court suggested that determinations concerning prejudicial error and harmless error should be made on a case-by-case basis.  Id.  As such, in conformance with the precedents set forth above, on appellate review the Board must consider, on a case-by-case basis, whether any potential VCAA notice errors are prejudicial to the claimant. 

By letters dated in November 2005 and March 2007, the Veteran was notified of the information and evidence necessary to substantiate her claim.  VA told the Veteran what information she needed to provide, and what information and evidence that VA would attempt to obtain.  VA satisfied the notice requirements under Dingess by the March 2007 letter, wherein VA informed the Veteran as to the type of evidence necessary to establish a disability rating or effective date.  Moreover, as to the issue of a higher initial disability rating for the now service-connected PTSD disability, an increased rating is a "downstream" issue.  Once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated.  See Sutton v. Nicholson, 20 Vet. App. 419 (2006) (citing Dingess).  Under these circumstances, the Board finds that VA has satisfied the requirements of the VCAA.  

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's relevant service, VA, and private medical treatment records have been obtained.  She was provided an appropriate VA medical examination.  In addition, the VA examinations are adequate for evaluation purposes because the examiner either reviewed the claims file or was otherwise "informed of the relevant facts," including the history of the disability from information obtained from the Veteran, considered the contentions of the Veteran, and addressed the relevant rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  There is no indication of any additional, relevant records that the RO failed to obtain.

In sum, the Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA.    

Legal Criteria for Increased Disability Ratings

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to evaluate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the Board notes that the Veteran is appealing the initial assignment of a disability rating for her PTSD, and as such, the severity of the disability is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. Ap. 625 (1992).

Words such as "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.  

The Secretary shall give the benefit of the doubt to the Veteran when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence for the rating period on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218, F.3d 1378, 1380- 81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the instant claim.

PTSD

Here, the Veteran claims that her service-connected PTSD is more severe than what is reflected by the currently assigned 30 percent disability rating.  The Veteran's service-connected PTSD is currently rated pursuant to the criteria set forth in Diagnostic Code 9411.  Under Diagnostic Code 9411, a 50 percent disability rating is warranted when occupational and social impairment is found with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130.

A 70 percent disability rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130.

A 100 percent disability rating is warranted if there is total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130.

In evaluating psychiatric disabilities, the Board has adopted the Diagnostic and Statistical Manual of Mental Disorders, 4th ed., American Psychiatric Association (DMS-IV).  That manual includes a Global Assessment of Functioning (GAF) scale reflecting psychological, social and occupational functioning on a hypothetical continuum of mental illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV).   

A GAF of 31 to 40 is defined as exhibiting some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or any major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).

A GAF score of 41-50 indicates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g. no friends, unable to keep a job).  

A score of 51-60 indicates moderate symptoms (e.g. flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers).  

Turning to the merits of the claim, the Veteran's claims file includes a September 2005 private psychological examination report showing that the Veteran was diagnosed with PTSD.  During the assessment, the Veteran reported that her PTSD was manifested by the following:  frequent intrusive thoughts; flashbacks; traumatic nightmares; avoidance of conservations about her military experiences; detachment from others; increased irritability; problems with memory and concentration; hypervigilance; anxiety; an exaggerated startle response; and severe sleep problems.  She stated that she avoided listening to the news or watching stories of war.  Additional symptoms were reported as difficulty trusting others and difficulties with intimate relationships; she stated that she often preferred to spend time alone.  The Veteran also stated that she felt anxious and sad at times and that she lack energy and confidence.

On the mental status examination, the Veteran was of normal dress and soft spoken.  She was oriented in three spheres.  Her mood was dysphoric and she demonstrated some marked anxiety and a flat affect.  The Veteran's judgment and insight were fair and her thought process was linear.  Her speech was slowed at times.  The examination was negative for current suicidal or homicidal ideations.  Her GAF score was 38.  The examiner commented that the Veteran's symptoms interfered significantly in her personal, social, and professional life.  She explained that the Veteran was severely compromised in her ability to initiate or sustain social relationships.  The examiner also concluded that her affective instability and lack of concentration undermined her ability to learn new tasks or be productive.  She was also determined to be severely compromised in her ability to sustain work relationships.   

The Veteran underwent a VA examination in December 2005, at which time she reported that her psychiatric symptoms began fourteen years prior.  Her symptoms were reported to include:  difficulty sleeping; nightmares four to five times per week; flash backs of combat activity; sweating; screaming; difficulty focusing; and avoidance of thoughts, feelings, conversation, activities, places, or people associated with her military trauma.  She stated that her symptoms occurred constantly and that her ability to perform daily functions during remissions/partial remission was fair.  The Veteran reported that she was enrolled part-time in college and that she had good relationships with prior supervisors and coworkers.  She also stated that she had a good relationship with her parents and siblings.  However, the Veteran reported that because of her psychiatric disorder she tended to avoid social situations as much as possible.  She indicated that she had flashbacks of in-service traumatic events, exhibited avoidance behaviors, and avoided watching the news.    The Veteran expressed a persistent sense of a foreshortened future, as she expressed her belief that she would die young.  She also stated that she felt apart from others.  She also expressed having persistent irritability or outbursts of anger and stated that she was angered "by the least little thing."

The mental status examination revealed that the Veteran presented with appropriate appearance and hygiene.  She was oriented and her behavior and eye contact were appropriate.  The Veteran presented with a flat affect and an abnormal mood.  Her communication and speech were within normal limits.  She reported having panic attacks as often as six times per month; she stated that the attacks caused her to sweat and urinate on herself.  The examination was negative for a history of  delusions or evidence of obessional rituals.  However, the Veteran reported a history of hallucinations, intermittently; at the time of the examination, there were no hallucinations observed.  The Veteran's thought processes were appropriate; her judgment was impaired; and her abstract thinking was normal.  Her memory was mildly impaired, as she forgot names, directions, and recent events.  There were no reports of suicidal or homicidal ideations.  Following the examination, the Veteran was diagnosed with PTSD.  Her GAF score was 60.  The examiner commented that the Veteran did not have difficulty performing activities of daily living and that she was able to establish and maintain effective work and social relationships.  He further commented that the Veteran had no difficulty understanding commands and that she did not appear to pose a threat of danger or injury to herself or others.

The claims file reflects that the Veteran underwent a follow up consultation with her private psychologist in November 2005.  She continued to report having considerable difficulty sleeping and experiencing nightmares.  She stated that her nightmares left her feeling anxious and unable to focus on tasks.  She stated that she had to withdraw from two of her classes due to problems with concentration and memory.  The Veteran continued to struggle with self-confidence, which the examiner stated undermined her ability to make plans for the future.  Physical limitations caused by neck pain also contributed to her depressed mood.  Her GAF score was 38.  The examiner reiterated her previous determination that the Veteran's PTSD and depressive symptoms interfered significantly in her personal, social, and professional life.  Because of the severity and chronicity of her symptoms, the examiner determined that the Veteran's prognosis for recovery was poor.  

Based on review of the foregoing, the Board finds that the evidence of record is probative of a PTSD disability picture that more nearly approximates the criteria for a 50 percent disability rating.  Overall, the evidence dated throughout the pendency of the appeal shows that the Veteran's psychiatric disability has primarily been manifested by evidence of occupational and social impairments with reduced reliability and productivity due to such symptoms as:  depression; anxiety; sleep impairments; nightmares; intrusive thoughts; flashbacks; avoidance behaviors; social withdrawal; feelings of detachment from others; impaired concentration and memory; history of intermittent hallucinations; increased irritability; outbursts of anger; hypervigilance; and an exaggerated startle response.  Her GAF score throughout the appeal has ranged from 38 to 60, which is overall indicative of major to moderate impairments in social and occupational functioning.  While the December 2005 VA examiner determined that the Veteran was able to establish and maintain effective work and social relationships, the Board highlights her reports of feeling detached from others, an avoidance of social situations, and her preference to be alone.  Additionally, both the Veteran's private psychologist determined in September 2005 that the Veteran was severely compromised in her ability to initiate or maintain social and work relationships.  The Veteran's symptoms overall are significant enough to affect her daily activities to such an extent that she generally meets the diagnostic criteria for a 50 percent disability rating under 4.130, Diagnostic Code 9411. Therefore, resolving all reasonable doubt in the Veteran's favor, the Veteran's social impairments more closely approximate the criteria for a 50 percent evaluation.

In this regard, the Board also finds probative the private psychologist's September 2005 and November 2005 opinion essentially that the Veteran's psychiatric symptomatology interfered significantly in her personal, social, and professional life.  The examiner's opinion is considered probative as it is definitive and based on a clinical evaluation of the Veteran.  Accordingly, the opinion is found to carry significant probative weight.  Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448- 49 (2000). 

In reaching the above determination, the Board acknowledges that the evidence does not show that the Veteran's PTSD is manifested by all of the symptomatology contemplated by a 50 percent disability rating.  Essentially, the evidence does not show that her PTSD is manifested by any impairments in speech, judgment, or thinking.  However, resolving all reasonable doubt in the Veteran's favor, the Veteran's social and occupational impairments, overall, more closely approximates the criteria for a 50 percent evaluation.

However, the Board finds that the preponderance of the evidence does not show that the Veteran's PTSD more closely approximates the criteria for the next-higher 70 percent disability rating during this time period.  In this regard, the evidence is entirely negative for reports of suicidal or homicidal ideations, participation in obsessional rituals that interfere with the Veteran's routine activities, or evidence of spatial disorientation.  While the Veteran's disorder is manifested by depression and anxiety, there is no evidence that indicates she has near-continuous panic or depression affecting her ability to function independently, appropriately, and effectively.  Indeed, the December 2005 VA examination revealed that the Veteran is independent with activities of daily living.  Moreover, there is no evidence that the Veteran has neglected her personal appearance and hygiene, as all of the medical evidence illustrates that she was adequate in her appearance and dress.  Rather, the Veteran's complaints, including memory deficits and problems concentrating, and the extent to which such symptoms impair her functioning are fully contemplated by a 50 percent evaluation.  Essentially, the evidence of record does not support a finding that the Veteran's PTSD more closely approximates occupational and social impairments with deficiencies in most areas to warrant the next-higher 70 percent rating.

Based upon the guidance of the Court in Fenderson, the Board has considered whether a staged rating is appropriate for the Veteran's PTSD.  However, in the present case, the Veteran's symptoms related to her PTSD remained essentially constant throughout the period on appeal.  As such, staged higher ratings for the claimed disorder are not warranted.

Finally, the Board has considered whether the Veteran's claim warrants referral to the Chief Benefits Director of VA's Compensation and Pension Service under 38 C.F.R. § 3.321.  In Thun v. Peake, the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

As has been explained fully herein, the Board finds that the disability rating assigned for the Veteran's PTSD contemplates the level of impairment reported by the Veteran, and there is no aspect of her disability that is not contemplated by the schedular criteria.  The Veteran has not described any exceptional or unusual features or symptoms of the disability.  Indeed, while higher ratings are available for the Veteran's PTSD, her symptomatology simply does not meet the criteria for a higher rating during the period currently on appeal.  For these reasons, referral by the RO to the Chief Benefits Director of VA's Compensation and Pension Service, under 38 C.F.R. § 3.321 is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

A 50 percent disability rating for PTSD is granted, subject to the laws and regulations governing monetary awards.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


